Citation Nr: 0705009	
Decision Date: 02/21/07    Archive Date: 02/27/07

DOCKET NO.  03-25 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased rating for post-operative 
residuals of a bone chip of the right knee, with degenerative 
changes, currently evaluated as 20 percent disabling.

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1962 to 
January 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  In January 2004 and February 2006, the 
Board remanded the veteran's claims to the RO for additional 
development.  The case has been returned to the Board for 
appellate review.


FINDINGS OF FACT

1.  The veteran's service-connected right knee disability is 
manifested by symptoms of pain, swelling, tenderness, and 
crepitus; functional loss equates to flexion no worse than 
100 degrees with full extension.

2.  The veteran's service-connected disability does not make 
him unable to secure and follow a substantially gainful 
occupation.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
service-connected post-operative residuals of a bone chip of 
the right knee, with degenerative changes, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.3, 4.7, Diagnostic Codes 5257, 5260, 5261 
(2006).

2.  The criteria for assignment of a TDIU have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.16 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2006).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2006).  In addition, they define the obligation of VA with 
respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2006).  

The Board finds that all notification and development action 
needed to render a decision as to the claims on appeal has 
been accomplished.  Through September 2002 and February 2006 
notice letters, the RO notified the veteran and his 
representative of the legal criteria governing his claims.  
By a supplemental statement of the case (SSOC) in October 
2006, the RO notified them of the evidence that had been 
considered in connection with his claims and the bases for 
the denial of his claims.  After each, they were afforded the 
opportunity to respond.  Hence, the Board finds that the 
veteran has received notice of the information and evidence 
needed to substantiate his claims, and has been afforded 
ample opportunity to submit such information and evidence.

The Board also finds that the September 2002 and February 
2006 notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant which evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those 
letters, the RO notified the veteran that VA was responsible 
for obtaining relevant records from any Federal agency and 
that the RO would make reasonable efforts to obtain relevant 
records not held by a Federal agency, such as from a state, 
private treatment provider, or an employer.  Additionally, 
the notice letters requested the veteran to submit medical 
evidence, opinions, statements, and treatment records 
regarding his disability.  The RO also told the veteran to 
send it any additional evidence in his possession that 
pertained to the appeal.

Although the complete notice required by the VCAA may not 
have been provided until after the RO initially adjudicated 
the veteran's claims, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  Nothing 
about the evidence or any response to the RO's notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of the VCAA.  While the notice did 
not refer to criteria for assigning an effective date, see 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), this question 
is not now before the Board.  Consequently, the Board does 
not find that any late notice under the VCAA requires remand 
to the RO.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issues on appeal.  The veteran's service medical records have 
been obtained and associated with the claims file, as have 
treatment records from the VA Medical Center (VAMC) in 
Huntington, West Virginia.  Social Security Administration 
(SSA) records were requested and obtained pursuant to the 
Board's February 2006 remand.  Additionally, in September 
2002 and July 2006, the veteran was provided VA examinations 
in relation to his claims, the reports of which are of 
record.  By a submitted statement in November 2006, the 
veteran identified an MRI of August 3, 2006, apparently of 
his right knee, which has not been associated with the file.  
The Board finds that the MRI is not pertinent evidence 
because it would not likely provide any reasonable basis for 
substantiating the claim as it is likely duplicative of the 
MRI administered only one week earlier during the July 2006 
VA examination.  At that examination, x-rays and an MRI were 
taken of the veteran's right knee, which provided a 
sufficient representation of the veteran's disability picture 
in that regard.  Additionally, a knee disability is not rated 
on the basis of what radiographic or MRI results show, but 
instead is rated on the functional limitations caused by any 
underlying disease process, which limitations have been 
described in examinations conducted during the pendency of 
the appeal.  An MRI does not describe the functional 
limitations.  Consequently, the Board concludes that there 
are no grounds to remand the case in order to obtain this 
piece of evidence.

II. Analysis

A. Increased Rating

Disability evaluations are determined by comparing a 
veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § Part 4 (2006).  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2006).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2006).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2006); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Nevertheless, where entitlement to compensation already has 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  The veteran filed his claim for an increased rating 
in December 2001.

Additionally, when evaluating musculoskeletal disabilities, 
VA must, in addition to applying schedular criteria, consider 
granting a higher rating in cases in which the veteran 
experiences functional loss due to limited or excess 
movement, pain, weakness, excess fatigability, or 
incoordination (to include during flare-ups or with repeated 
use), and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2006); 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

The veteran's right knee disability is currently rated as 20 
percent (moderate) disabling.  The RO has applied the 
criteria of Diagnostic Code 5257 for "recurrent subluxation 
or lateral instability."  This diagnostic code provides for 
a 10 percent rating for slight recurrent subluxation or 
lateral instability, a 20 percent rating for moderate 
recurrent subluxation or lateral instability, and a 
30 percent rating for severe recurrent subluxation or lateral 
instability.  38 C.F.R. § 4.71a (Diagnostic Code 5257) 
(2006).

Knee disabilities may also be rated based on limitation of 
motion.  Limitation of flexion of the leg is found under 
Diagnostic Code 5260.  A noncompensable (zero percent) rating 
is warranted if flexion is limited to 60 degrees; a 10 
percent rating is warranted if flexion is limited to 45 
degrees; a 20 percent rating is warranted if flexion is 
limited to 30 degrees; and a 30 percent rating is warranted 
if flexion is limited to 15 degrees.  38 C.F.R. § 4.71a 
(Diagnostic Code 5260).  For limitation of extension of the 
leg, a noncompensable rating is warranted if extension is 
limited to 5 degrees; a 10 percent rating is warranted if 
extension is limited to 10 degrees; a 20 percent rating is 
warranted if extension is limited to 15 degrees; a 30 percent 
rating is warranted if extension is limited to 20 degrees; a 
40 percent rating is warranted if extension is limited to 30 
degrees; and a 50 percent rating is warranted if extension is 
limited to 45 degrees.  38 C.F.R. § 4.71a (Diagnostic 
Code 5261).  (Full range of motion of the knee is from 0 to 
140 degrees.  38 C.F.R. § 4.71, Plate II (2006).)

In September 2002, the veteran was provided a VA orthopedic 
examination.  Symptoms of pain, minimal tenderness, and 
swelling were shown.  The veteran stated that he wore a brace 
and used a cane to walk.  The right knee was shown to be 
bigger than the left knee.  The examiner reported range of 
motion testing as flexion to 98 degrees without pain and to 
90 degrees with pain.  There was no evidence of subluxation 
or dislocation.  An MRI report suggested a tear of the 
meniscus.  The examiner diagnosed the veteran with right knee 
pain.

Pursuant to the February 2006 remand, the veteran was 
afforded another VA examination in July 2006.  Pain, 
swelling, tenderness, and crepitus were shown on examination 
of the right knee.  The examiner did not find symptoms of 
instability, giving way, stiffness, weakness, subluxation, 
locking, or effusion.  Range of motion results were flexion 
to 115 degrees, with pain at 100 degrees, shown during active 
motion, passive motion, and motion against strong resistance.  
Full extension was shown as well.  Motor strength was 4/5, 
which was not worsened by exercise.  It was reported that 
there was no additional limitation of motion on repetitive 
use.  There was no evidence of incoordination or 
fatigability.  The knee disability was thought to have a 
moderate effect on activities such as performing chores, 
shopping, exercise, sports, or recreation.  X-rays and an MRI 
showed minimal to moderate degenerative changes of the right 
knee.  A diagnosis of degenerative joint disease was 
provided.

Based on the VA examinations, the Board finds that a higher 
schedular rating is not warranted.  Although the RO has used 
Diagnostic Code 5257 in rating the veteran, the examiners 
have failed to find evidence of any instability or 
subluxation in the right knee.  Therefore, the Board does not 
find that any compensation is warranted on account of 
instability or subluxation.  Regarding range of motion of the 
right knee, neither examination report revealed limitation of 
flexion or extension poor enough to warrant a compensable 
rating.  The Board does not find the September 2002 VA 
examination report useful for rating purposes regarding range 
of motion because extension was not reported and because 
flexion was reported in an unexplainable fashion.  At the 
July 2006 examination, flexion was shown to be to 100 degrees 
before pain was experienced.  Additionally, as full extension 
was demonstrated, a rating is not warranted for the right 
knee disability under the limitation-of-motion Diagnostic 
Codes of 5260 or 5261 based on the July 2006 VA examination.  
See 38 C.F.R. § 4.71a.  

Moreover, VA treatment records from the Huntington VAMC do 
not support an increased rating for the veteran's right knee 
disability.  Records dating from 2000 to 2003 show regular 
treatment for the right knee.  Although outpatient notes show 
that the veteran was issued a brace in December 2001, 
objective examination does not indicate that a higher rating 
is warranted.  For instance, another December 2001 progress 
note reflects full range of motion of the right knee.

Social Security Administration (SSA) records also do not 
reveal any evidence on which to base a higher rating.  
Reports by Doctors M.B., C.H., J.R., which are found in the 
SSA records, do not provide any additional objective evidence 
showing instability or compensable limitation of motion.  In 
a March 2002 orthopedic examination report, B.K., M.D., does 
report flexion of the right knee to only 30 degrees; however, 
this measurement was taken with the veteran's brace on his 
knee, which he refused to remove.  The Board does not find 
that measurement of flexion to be convincing as it is not in 
line with the other results of range of motion testing and 
the brace was not removed.  Dr. C.H. substantiates such a 
finding, as he points out in his April 2002 report, that such 
an examination should be considered incomplete because there 
was no valid reason for refusing to remove the brace.  
Indeed, Dr. C.H. indicates that minimal degenerative changes 
on x-ray were not such as could account for severe 
restriction of motion.  

Furthermore, regarding any functional loss due to pain that 
the veteran experiences in the right knee, the Board finds 
that a compensable rating based on such functional loss is 
not warranted as range of motion testing consistently shows 
flexion and extension levels that do not result in even a 
compensable level of disability.  As noted above, on 
examination pain was experienced at 100 degrees of flexion 
and at full extension, which does not approximate the 
compensable levels (flexion limited to 45 degrees or 
extension limited to 10 degrees) under the rating criteria.  
See 38 C.F.R. § 4.71a (Diagnostic Codes 5260, 5261).  The 
July 2006 examiner clearly reported that there was no 
additional limitation of motion on repetitive use.  The 
examiner also stated that there was no evidence of 
incoordination towards the end of joint motion or 
fatigability after repeated motion.  Thus, even with flare-
ups of pain during activity, the condition of the veteran's 
right knee is not so disabling as to approximate the level of 
impairment required for assignment of a compensable rating 
under the limitation-of-motion criteria.  In short, there is 
no suggestion in the record that the veteran's functional 
losses due to problems such as pain or flare-ups equate to 
limitation of motion such that a higher rating could be 
assigned.  

The Board notes that separate ratings may be assigned for 
arthritis of the knee and instability.  VAOPGCPREC 23-97 
(July 1997).  However, limitation of motion must be severe 
enough to warrant at least a zero percent rating under 
Diagnostic Code 5260 or Diagnostic Code 5261.  VAOPGCPREC 9-
98 (Aug. 1998).  Additionally, the same may be said of the 
instability-it must cause at least a compensable degree of 
disability.  As discussed above, such is not the case 
concerning the veteran's right knee disability.  He has no 
instability that warrants a compensable rating.  Therefore, 
separate ratings are not assignable.

The Board has also considered the applicability of a higher 
rating for the veteran's right knee disability under other 
potentially applicable diagnostic codes.  However, because 
ankylosis, dislocated cartilage, or impairment of the tibia 
or fibula is not clinically shown, an evaluation would not be 
in order under Diagnostic Codes 5256, 5258, or 5262.  See 
38 C.F.R. § 4.71a.

The above determination is based upon consideration of 
applicable rating provisions.  Additionally, there is no 
showing that the veteran's right knee disability reflects so 
exceptional or unusual a disability picture as to warrant the 
assignment of any higher evaluation on an extra-schedular 
basis.  See 38 C.F.R. § 3.321(b)(1) (2006).  In this case, 
there is no evidence showing that the disability results in 
marked interference with employment (i.e., beyond that 
contemplated in the evaluation assigned), or frequent periods 
of hospitalization, or evidence showing that the disability 
otherwise renders impractical the application of the regular 
schedular standards (see TDIU discussion below).  In the 
absence of evidence of such factors as those outlined above, 
the criteria for invoking the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 
9 Vet. App. 157, 158-59 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

The Board has considered the veteran's written contentions 
with regard to his claim for an increased rating for his 
service-connected right knee disability.  While the Board 
does not doubt the sincerity of the veteran's belief that his 
right knee disability is more severely disabling than it is 
currently rated, as a lay person without the appropriate 
medical training or expertise, he simply is not competent to 
provide a probative opinion on a medical matter-such as the 
severity of a current disability as evaluated in the context 
of the rating criteria.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

For all the foregoing reasons, the Board finds that the claim 
for a rating in excess of 20 percent for post-operative 
residuals of a bone chip of the right knee, with degenerative 
changes, must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim for an increase, that 
doctrine is not applicable.  See 38 U.S.C.A § 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 4.3 (2006); Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).

B. TDIU

A total disability rating for compensation based upon 
individual unemployability may be assigned where the 
schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 3.34l, 4.16(a) (2006).

Even when the percentage requirements are not met, 
entitlement to a total rating, on an extra-schedular basis, 
may nonetheless be established, in exceptional cases, when a 
veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities.  38 C.F.R. § 4.16(b) (2006).

Here, the veteran's only service-connected disability is 
post-operative residuals of a bone chip of the right knee, 
with degenerative changes, rated as 20 percent disabling (see 
discussion above).  As such, the veteran does not meet the 
criteria for consideration for entitlement to TDIU on a 
schedular basis because his 20 percent rating does not 
satisfy the percentage requirements of 38 C.F.R. § 4.16(a).

Nevertheless, the veteran may be entitled to TDIU on an 
extra-schedular basis if it is established that he is unable 
to secure or follow substantially gainful employment as a 
result of the effect of his service-connected disability.  
See 38 C.F.R. § 4.16(b).  Consequently, the Board must 
determine whether the veteran's service-connected disability 
precludes him from engaging in substantially gainful 
employment (work that is more than marginal, which permits 
the individual to earn a "living wage").  Moore v. 
Derwinski, 1 Vet. App. 356 (1991).  The fact that a veteran 
may be unemployed or has difficulty obtaining employment is 
not determinative.  The ultimate question is whether the 
veteran, because of service-connected disability, is 
incapable of performing the physical and mental acts required 
by employment, not whether he can find employment.  Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993).  An inability to work 
due to advancing age may not be considered.  38 C.F.R. 
§§ 3.341(a), 4.19 (2006).  In making its determination, VA 
considers such factors as the extent of the service-connected 
disability, employment and educational background.  See 
38 C.F.R. §§ 3.321(b), 3.340, 3.341, 4.16(b), 4.19.

The veteran contends that his service-connected right knee 
disability precludes him from obtaining substantially gainful 
employment.  In his TDIU application, the veteran listed 
November 2001 as the date he became too disabled to work.  He 
noted his employment history as a self-employed roofer from 
1978 to 2001.  The veteran reported that he had a high school 
education and that he had received no other education or 
training beyond that of roofing.

Pursuant to the Board's February 2006 remand, the veteran was 
scheduled for the VA orthopedic examination regarding his 
right knee, in which the examiner was to also elicit the 
veteran's work and educational history.  The examiner was to 
then give an opinion as to the whether the veteran's service-
connected right knee disability precluded substantially 
gainful employment.  The examiner stated in the report that 
it is at least as likely as not caused by or a result of 
right knee disability, which apparently referred to the 
unemployability of the veteran.  However, he qualified the 
opinion by giving the rationale that this was because the 
veteran was a roofer by profession and he was not able to 
perform his vocation due to his knee condition.  The examiner 
also referred to the "Diagnosis" section of the report for 
further rationale.  A review of that section of the report 
reveals the statement by the examiner that the veteran is a 
roofer by profession and this entails going up and down the 
roof via a ladder and walking on a roof.  He went on to state 
that the veteran was unable to pursue his vocation due to 
knee difficulties.  Based on the rationale of the opinion, 
the Board is unable to conclude that the veteran's service-
connected right knee disability renders him incapable of 
obtaining substantial employment.  The examiner did not 
discuss the possibility of a sedentary occupation or one that 
would not require the physical requirements associated with 
roofing.

More telling than the conclusion, the VA examiner reported 
how the veteran's right knee disability affected his daily 
activities.  He found that chores, shopping, exercise, 
sports, and recreation were only moderately affected.  
Traveling was only mildly affected.  Feeding, bathing, 
dressing, toileting, and grooming were not affected.  The 
Board concludes from this information, and from the clinical 
findings regarding the functional abilities affected by the 
veteran's objectively shown symptoms, or lack thereof (see 
analysis of schedular rating above), that the veteran would 
be able to perform tasks associated with substantial gainful 
employment.  The fact that his right knee disability would 
impair employment performance is already contemplated in the 
20 percent schedular rating that is currently assigned.  Such 
is the rationale for the Schedule of Rating Disabilities; 
that is, to establish a rating that represents the average 
impairment in earning capacity in civil occupations resulting 
from disability.  38 C.F.R. §§ 3.321(a), 4.1.  It follows 
that there are even higher schedular ratings (yet, less than 
100 percent) concerning knee disabilities for which the 
veteran's right knee disability does not meet.

The Board also notes that the VA examiner listed multiple 
associated conditions that the veteran suffers from and for 
which he is not service connected.  This includes lumbago, 
insomnia, suspected chronic obstructive pulmonary disorder, 
possible hypertension, and arthritis of the left knee and 
left shoulder.  Nonetheless, in a TDIU analysis, the degree 
of functional loss due to nonservice-connected disabilities 
must be disregarded.  Blackburn v. Brown, 4 Vet. App. 395, 
398 (1993).  As such, under these circumstances, the Board 
finds that, despite the examiner's opinion that the veteran 
would not be able to perform the work of a roofer due to his 
right knee disability, the July 2006 VA examination report 
weighs against the veteran's TDIU claim because conveys an 
assessment, although not directly, that the veteran is not 
rendered unable to secure or follow substantially gainful 
occupation by reason of his service-connected right knee 
disability.  

The veteran also submitted a medical report from Dr. M.B., 
dated in April 2002, in support of his TDIU claim.  The Board 
finds this report to be unpersuasive and it accords the 
report little weight.  The Board acknowledges that the 
examiner provided a statement that the veteran's knee 
problems require use of a cane and brace and that he has no 
potential for gainful employment to the best of Dr. M.B.'s 
professional opinion.  However, the Board does not find that 
the opinion is supported by the objective evidence; the 
opinion takes into account nonservice-connected disabilities; 
a report of the veteran's educational and employment history 
was not provided; and it does not appear as if the claims 
file was reviewed by the private examiner.  The examiner, in 
describing knee impairment, does not provide any objective 
measurement of functional loss but merely supports his 
opinion based on the veteran's subjective symptom of pain and 
the veteran's use of a brace and cane.  The presence of a 
brace and cane cannot logically be the basis for an inability 
to perform an occupation because those walking aids do not of 
themselves speak to the severity of the veteran's functional 
disability picture but rather to the treatment of such.  The 
Board notes that the use of a brace and cane might in fact 
aid a person, as in the case of the veteran, in performing 
tasks associated with employment rather than prohibit 
performance.  Moreover, the examiner included the veteran's 
nonservice-connected disabilities regarding his back, 
shoulder, and respiratory system in the analysis.  Lastly, it 
was reported by Dr. M.B. that the veteran could not perform 
daily activities.  This finding is contradicted by the 
July 2006 VA examination report, which shows that such 
activities were affected by the veteran's right knee 
disability but were not outside his ability to perform.  In 
this case, the Board finds that the July 2006 VA examination 
report provides a much better description of the veteran's 
disability picture as it relates to unemployability, and as 
discussed above, the Board concludes that such evidence 
weighs against the veteran's claim for a TDIU.

The Board realizes that SSA found the veteran to be disabled 
in May 2002.  The primary diagnosis was for osteoarthritis 
and allied disorders.  The disability award appears to be 
based on the veteran's right knee disability along with other 
conditions for which he is not service connected.  In any 
event, the criteria utilized by VA and SSA in determining 
entitlement to disability benefits are not the same and a 
determination by SSA is not binding upon VA.  See, e.g., 
Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  VA is to 
make an independent analysis and determination on the matter.  
The Board also notes that the veteran's age is such that it 
may have an impact on obtaining employment.  Nevertheless, 
the Board may not consider advancing age as a basis for award 
of a total disability rating.  38 C.F.R. §§ 3.341(a), 4.19.

In conclusion, the Board finds that the evidence against the 
veteran's claim is entitled to more weight.  Here, while it 
may not be feasible for the veteran to continue in his 
longstanding vocation as a roofer, given his high school 
education and the objective evidence regarding the effects of 
his single service-connected disability, the evidence does 
not reflect that the veteran's right knee disability makes 
him incapable of performing the mental and physical acts of 
employment.  As the greater weight of the evidence is against 
the veteran's claim, the benefit-of-the-doubt rule is not for 
application.  See 38 U.S.C.A § 5107(b); 38 C.F.R. §§ 3.102, 
4.3; Gilbert, 1 Vet. App. at 53-56.  Thus, the Board finds 
that the veteran is not precluded from securing or engaging 
in gainful employment due to his service-connected right knee 
disability, and the claim must be denied.




	(CONTINUED ON NEXT PAGE)




ORDER

An increased rating for post-operative residuals of a bone 
chip of the right knee, with degenerative changes, is denied.

Entitlement to a TDIU rating is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


